Title: From Benjamin Franklin to Robert Morris, 5 November 1781
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,
Passy, Nov. 5. 1781
Herewith you will receive Copies of my three last Letters to you. I have receiv’d none from you of later Date than the 21st of July, already acknowledg’d: but which I propose now to answer more fully, as I promised.—
The Sentiment you express “That no Country is truly independent, until with her own Credit & Resources she is able to defend herself and correct her Enemies”; appears to me perfectly just. And the Resolutions you have taken of Endeavouring to “establish our Credit, by drawing out our Resources in such a Manner that we may be little burthensome & essentially useful to our Friends”; are such as all good Patriots ought to wish you may succeed in, and should hold themselves ready to afford you every Assistance in their Power.
As in taking your Measures it will be useful to you to know what Aids you may expect from Europe, I think it right to give you my Opinion that you cannot rely on such as may be called very considerable. If Europe was in peace, and its Governments therefore under no Necessity of Borrowing, much of the spare Money of private Persons might then be collectible in a Loan to our States. But four of the Principal Nations being already at War and a fifth suppos’d to be preparing for it, all borrowing what they can, and bidding from time to time higher Interest, it is to be suppos’d, that money’d Men will rather risque lending their Cash to their own Governments or to those of their Neighbours, than hazard it over the Atlantick with a new State, which to them hardly appears to be yet firmly establish’d. Hence all our Attempts to procure private Loans have hitherto miscarried; and our only chance of pecuniary Aids is from the Governments of France or Spain, who being at War with our Enemy are somewhat interested in assisting us.— These two Governments have indeed great Revenues.— But when it is considered that the Abilities of Nations to assist each other, are not in proportion to their Incomes, but in proportion to their Oeconomy; and that Saving and Treasuring-up in time of Peace is rarely thought of by Ministers, whence the Expences of the Peace Establishment equal if they do not exceed the Incomes; & therefore when a War comes on, they are, with Regard to the means of carrying it on, almost as poor as we, being equally oblig’d to borrow. The Difference only is, that they have a Credit, which we want; which we had indeed, with our own People, but have lost it by abusing it. Their Credit however can only procure the Monies that are to spare, and those in so general a Demand are few. Hence it is, and because her Treasures have been long detain’d in America, that Spain has been able to help us very little; & tho’ France has done for us much more, it has not been equal to our Wants, altho’ I sincerely believe it equal to her Abilities, the War being otherwise exceedingly expensive to her, & her Commerce much obstructed.— If the 10 Million Loan in Holland is all apply’d to our purposes, we shall this Year have obtain’d near 20 millions of Livres: and I think there is no Probability of our obtaining the same for the next. Nothing can therefore be more àpropos or more necessary than your Purpose of endeavouring that “our Revenues should be expended with Oeconomy.”— Would to God that Oeconomy could also be introduc’d into our private Affairs: The Money our foolish People spend in Superfluities & Vanities, would be nearly equal to the Expence of the War. But that is wishing Mankind more Sense than God has been pleas’d to give them, and more than they desire, for they have not enough to know they want it; and one may as well wish them more Money.—

It is true that Spain has now got great Part of her Treasure home, and may possibly grant more than she has hitherto done to Mr Jay’s Applications. But tho’ the Sums arriv’d are considerable upon Paper, the King’s Part is not very great, and much of it has been anticipated; so that our Expectations should not be sanguine from that Quarter neither.
I have not propos’d to any Banker here as yet, to have the Connection you mention with our Bank. The Opinion of our general Poverty & Inability, which the enormous Depreciation of our Paper among ourselves has impress’d on the Minds of all Europe, give me no hopes of Success in such a Proposition. I clearly see however the Advantages that you show would arise from the Operation; and as soon as any favourable Circumstances in our affairs may give a probable Chance of succeeding, I shall seize the Opportunity and propose it. Perhaps I may sooner venture to ask privately the Sentiments of our Banker (who is a judicious Man) on such a Proposition, and let you know what he thinks of it.
With regard to the 10,000,000 [l.t.] Dutch Loan, which you seem to have some Dependance on Receiving in Money, I should acquaint you, that if it succeeds, sundry great Sums furnished to enable me to pay Congress Drafts, as well as the Goods now sending to replace the Cargo of the Marquis de la Fayette, will probably be deducted out of it. How much they will all amount to I cannot now justly say: but I think they will cause a considerable Diminution. The Money carried over by Col Laurens was part of the 6,000,000 Gift, and the rest of the Gift has been absorb’d by the Goods he carried over or ordered, and by the various Demands on me & on your Ministers in Spain & Holland, which all finally fall on me.

Thus you see, my dear Friend, I have not endeavoured to flatter you with pleasing Expectations of Aids that may never be obtained; and thereby betray you into Plans that might miscarry & disgrace you. Truth is best for you & for us all. When you know what you cannot depend on, you will better know what you can undertake. I shall certainly do what may lie in my Power to help you; but do not expect too much of me.— If you can succeed in executing the Engagement I entered into with Mr Necker, that will augment my Credit, and of Course my Power of being useful to you. At present it is very good. My Acceptances having always been punctually paid, now pass on any Exchange in Europe as Money; but if I should be oblig’d to fail in discharging any of them, it is gone for ever, and I may be thrown by as a broken Instrumt. of no farther Service. You are so sensible of this, and possess so much innate Honour, that I shall not have the least doubt, in accepting your Drafts, of your enabling me to pay them duly.
There is a little Mistake in one of your Letters, which I ought to set right. You mention France as having guaranteed the Payment of the Interest Bills. There has been no such Guarantee. She has hitherto furnish’d the Money for that purpose, & will I hope continue to do so. I indeed think it probable; but I should be sorry to see it mention’d in any public Paper as an Engagement of hers, and this Hint may prevent it. Perhaps some of the Commissioners may have understood that there was such a Promise, and may have said it in their Letters; but as there is no such thing existing in any Writing between us & the Ministers, we cannot assert and insist on it; for when we first arriv’d and did not well understand one another’s Language, it was easy to misapprehend, and suppose things said that were not, and indeed after such a length of time to forget some that were. And till after the Treaty was agreed on, I think we had nothing from the Ministers in Writing, it seemed a Point to avoid it.

I received the Cyphers; but having perus’d them, I imagine the old one preferable, which I left with you. At least it seems so to me, perhaps because I am us’d to it.
I approve much of your Bank, and shall order Mr Bache to subscribe for me.—
With the most sincere Esteem & Affection, I am, Dear Sir,
Mr Morris

[Postscript:] Major Franks during the short time of his Stay among us, has gained by his prudent & pleasing Behaviour a great deal of Esteem, with all that have had the Pleasure of his Acquaintance. I hope he will get safe home to his Friends.

